Citation Nr: 0303067	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  02-00 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a service 
connected right hip disability, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for a service 
connected low back disability, currently evaluated as 10 
percent disabling.

3.  Whether reduction of the originally assigned 20 percent 
rating for service-connected low back disability to the 
currently assigned level of 10 percent was proper.

4.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO).  

Procedural history

The veteran had active service from May 30, 1986 to December 
21, 1986. 

The veteran was granted service connection for a right hip 
disability in a February 1986 rating decision; a 40 percent 
disability rating was assigned.  In March 1989, the RO 
reduced the rating assigned the veteran's hip disability to 
20 percent.  

In June 2000, the RO received the veteran's claim for an 
increase in the disability rating assigned his service 
connected right hip disability.  The veteran also filed a 
claim of entitlement to service connection for a low back 
disability.  In a January 2001 rating decision, the RO 
granted service connection for the low back disability and 
assigned a 20 percent disability rating.  The RO denied a 
disability rating in excess of 20 percent rating for the 
right hip disability.  The veteran disagreed with the January 
2001 rating decision and initiated this appeal.  The appeal 
as to both issues was perfected with the timely submission of 
the veteran's substantive appeal (VA Form 9) in January 2002.  

In a February 2002 rating decision, the disability rating 
assigned the veteran's low back disability was reduced to 10 
percent, effective July 1, 2002.  In addition, the veteran's 
claim of entitlement to TDIU was denied.  The veteran filed a 
notice of disagreement as to those two issues in June 2002.  
For reasons which will be expressed in greater detail below, 
the Board believes that a Statement of the Case (SOC) must be 
issued by the RO as to those two issues, and accordingly 
those issues are being remanded for that purpose.

The Board believes that, as to the rating assigned the 
veteran's low back disability, the issue for which an appeal 
has been perfected encompasses only whether the veteran is 
entitled to an increased rating, and does not involve the 
propriety of the reduction in the previously assigned 
disability rating from 20 percent to 10 percent.  
See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) [a claim 
arising from an action of the RO reducing the rating of a 
service-connected disability for compensation purposes is a 
claim for restoration of the prior rating, not a claim for an 
increased rating].  Thus, two separate issues (entitlement to 
an increased rating and restoration of the previously 
assigned rating) are involved with respect to the veteran's 
service-connected low back disability.  However, because the 
outcome of the low back disability rating reduction issue 
could affect the determination of the low back disability 
increased rating issue, and particularly in light of 
Fenderson v. West, 12 Vet. App. 119 (1999), those issues are 
considered inextricably intertwined.
Accordingly, action by the Board on the issue of entitlement 
to an increased disability rating for the veteran's service-
connected low back disability is being deferred pending 
adjudication by the RO of the restoration issue.  


FINDING OF FACT

The veteran's right hip disability is manifested by 
subjective complaints of right hip pain and stiffness, 
limiting prolonged sitting, standing and walking.  Objective 
clinical findings include pain and decreased range of motion, 
but no fatigue, no weakness, no lack of endurance and no 
instability.



CONCLUSION OF LAW

The criteria for a higher disability rating for the veteran's 
right hip disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right hip disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
January 2001 rating decision, the June 2001 SOC, and by the 
October 2002 supplemental statement of the case (SSOC) of the 
pertinent law and regulations and the need to submit 
additional evidence on his increased rating claims.  

Crucially, a letter was sent to the veteran in July 2001, 
with a copy to his representative, which specifically 
referenced the VCAA.  The veteran was informed by the RO by 
means of the July 2001 letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
obtain VA and government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified records from the VA 
Medical Center in San Diego.  The RO requested and obtained 
these records.  The RO also obtained the veteran's service 
medical records and recent VA outpatient treatment records, 
and the veteran was afforded VA examinations in March 1988, 
February 1991, August 2000 and October 2001.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his January 2002 VA Form 
9 that he did not want a BVA hearing, and he never requested 
a hearing before the RO.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.



Rating musculoskeletal disabilities 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

1.  Entitlement to an increased rating for a service 
connected right hip disability, currently evaluated as 20 
percent disabling.

The veteran suffered a fracture of the right femoral neck 
while in the service.  He underwent an open reduction with 
hardware stabilization in March 1988.  An October 2001 x-ray 
report shows traumatic arthritis of the hip.

The veteran is seeking an increased disability rating for his 
service-connected right hip disability, which is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2002).  He essentially contends that 
the right hip disability is more severe than is contemplated 
by the currently assigned rating.

Analysis

The Board would be remiss if it did not observe at the outset 
of its discussion that it is troubled by certain evidence of 
record, particularly the October 2001 VA examination report, 
which indicates that the veteran was exaggerating his 
symptomatology and was failing to fully cooperate with the VA 
examiner.  The examiner's observations are documented in the 
claims folder and have been described in more detail by the 
Board below. 

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board also notes that the provisions of 38 C.F.R. § 3.159 
[as amended by 66 Fed. Reg. 45620-45632 (Aug. 29, 2001)] 
indicate: "The claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records from Federal 
agency or department custodians."  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].  The 
Board believes that the veteran's actions have served as an 
attempt to thwart accurate evaluation of his disability, and 
cannot ignore this fact in its decision. 

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2002).

In this case, it is clear from the medical history that the 
service-connected disability is, in fact, fracture residuals 
of the femur.  The October 2001 diagnosis was status post 
fracture of the right femoral neck, status post fixation.  
The August 2000 VA examiner noted a history of two surgeries 
to the right hip and right femur, one in July of 1986 and the 
other in August of 1987.  This is perfectly congruent with 
the evaluative criteria used under Diagnostic Code 5255 
[femur, impairment of].  Moreover, under the rating criteria 
the femur fracture residuals are to be rated on hip 
disability, which is present in this case.  Although loss of 
range of motion is certainly a component of the veteran's 
disability, as shown by the August 2000 VA examiner's 
diagnosis of decreased range of motion of the right hip, it 
is not the only component, and the Board observes that other 
potentially applicable diagnostic codes which limit scrutiny 
to limitation of motion would not result in a higher 
disability rating.  In addition, the veteran's right hip has 
not been reported to be ankylosed or subject to flail joint, 
thus precluding application of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5250 and 5254.

Accordingly, the Board finds that the veteran's right hip 
disability is most appropriately rated under Diagnostic Code 
5255 [femur, impairment of].  The veteran and his 
representative have not suggested any other diagnostic code.

Schedular rating

Under 38 C.F.R. § 4.71a, Diagnostic Code 5255, the following 
levels of disability are included.

Fracture of shaft or anatomical neck of: 

80 % With nonunion, with loose motion (spiral or 
oblique fracture);

60 % With nonunion, without loose motion, 
weightbearing preserved with aid of brace;

60 % Fracture of surgical neck of, with false joint

Malunion of: 

30 % With marked knee or hip disability;

20 % With moderate knee or hip disability;

10 % With slight knee or hip disability.

The veteran's representative commented in the January 2003 
Form 646 that the definitions of words such as "slight", 
"moderate" and "marked" were open to interpretation.  Indeed, 
these words are not defined in the VA Schedule for Rating 
Disabilities.  The Board observes that, in general, "slight" 
is defined as "small in amount or extent; not great or 
intense".  Webster's New World Dictionary, Third College 
Edition (1988), 1262.  "Moderate" is defined as "of average 
or medium quality, amount, scope, range, etc."  Id. at 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828.  In any event, rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 U.S.C.A. § 7104(a) (West 1991); 
38 C.F.R. § 4.6 (2002).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991). However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Thus, although the Board has reviewed all of the 
evidence of record as required by 38 U.S.C.A. § 7104(a), the 
Board will focus its discussion primarily on the evidence 
reflecting the veteran's recent condition.  

Upon a review of the evidence of record, the Board cannot 
identify such findings as are reflective of marked impairment 
of the right hip, or as would otherwise warrant an increased 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[specified factors for each incremental rating are examples 
rather than requirements for a particular rating; the 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating schedule].

In his June 2000 claim, the veteran described his impairment 
as an inability to walk or stand for prolonged periods of 
time, due to pain.  In both the August 2000 and October 2001 
VA examination reports, the veteran complained of right hip 
pain and stiffness, especially in the morning.  In the June 
2000 claim, the veteran also complained that, when he sits 
for a period of time, he experiences numbness from the waist 
to the knees in both legs [emphasis added].  He stated in his 
January 2002 Form 9 that he could only sit for 1/2 hour before 
his symptoms caused him to stand.  In August 2000, the 
veteran also complained of locking, fatigue and lack of 
endurance in the right hip.  

The October 2001 examiner noted that the veteran used a cane, 
and that he limped on the left, with and without his cane.  
However, his balance was found to be within normal limits, 
and there was no evidence on examination of his feet of 
abnormal weight bearing.  This parallels findings in August 
2000 that examination of the feet showed no evidence of 
abnormal weight bearing and showed a normal posture and gait, 
with the exception of a limp.  Further, the October 2001 
examiner noted no evidence of dislocation, locking, 
subluxation, swelling or inflammation of the hip.

In August 2000, the veteran's strength was measured at 4/5.  
In October 2001, it was measured at 5/5 in all extremities, 
with good muscle tone and good active motion.  The August 
2000 examiner concluded that the veteran did suffer 
limitation of function due to prolonged standing and walking; 
however, the October 2001 examiner found no limited function 
during standing or walking.  

In terms of complaints of pain and fatigue, the October 2001 
examiner found a mild tenderness on the hip when palpated, 
but noted no abnormal movement of the joint.  Similarly in 
August 2000, no abnormal movement was noted.  However, that 
examiner noted some weakness and instability of the right 
hip.  In October 2001, the examiner found some pain, but no 
fatigue, weakness, lack of endurance or instability.  

Range of motion of the veteran's right hip was measured in 
October 2001.  The veteran was able to flex to 60 degrees, 
extend to 0 degrees, adduct to 30 degrees, and  abduct to 20 
degrees.  External rotation was measured to 50 degrees, and 
internal rotation was measured to 40 degrees.  In August 
2000, flexion of the right hip was measured to 40 degrees, 
extension to 20 degrees; adduction to 20 degree, abduction to 
20 degrees, external rotation to 30 degrees and internal 
rotation to 20 degrees.  As stated above, these measurements 
would not warrant a 20 percent rating under diagnostic codes 
rating as to range of motion.

In August 2000 and October 2001, sensation was found to be 
intact and the examiners noted no evidence of heat, redness, 
swelling, or effusion.  In October 2000, x-rays showed 
traumatic arthritis of the hip.  

The Board finds that considering the evidence as a whole, 
there does not appear to be such impairment of the veteran's 
right hip as can be described as "marked" in degree.  In 
fact, the veteran's range of motion, examination findings of 
weakness and instability of the right hip, and the examiners' 
assessment of limitation of function appear to have either 
improved or resolved between August 2000 and October 2001.  
In fact, the October 2001 examiner noted no limited function 
in standing and walking, among the veteran's principal 
complaints, and no fatigue, weakness, lack of endurance or 
instability.  This is not consistent with his contentions.  
To the extent of any conflict in the medical evidence, the 
Board places greater weight on the October 2001 examination 
report because it is the more recent [see Francisco, 7 Vet. 
App. at 58] and more accurately reflects the veteran's 
current condition.  

As to the veteran's contentions, which are also in conflict 
with the October 2001 examination results in that they appear 
to attribute a higher level of impairment to the right hip 
disability, the Board notes the examiner's finding that, in 
his opinion, the veteran was not putting all of his effort 
into the examination, and at times was felt to be 
exaggerating his symptoms.  Therefore, the Board attaches 
little weight of probative value to the veteran's statements 
in this regard.  To the extent that his contentions are in 
conflict with the medical findings of record, the Board finds 
such medical evidence more persuasive.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].

Under ordinary circumstances, the Board would be willing to 
concede that a limp is indicative of "marked" pathology.  In 
this case, however, the October 2001 examination report makes 
it clear that although the veteran presented with a limp, 
this appears to have been a ruse.  In particular, the veteran 
limped on the left, not the right, side.  Moreover, 
examination of the veteran, in particular his feet, did not 
indicate disturbances in weight bearing.  Finally, the 
examiner stated: "There is no limited function of standing or 
walking."  

In short, the veteran's service-connected right hip 
disability is manifested by subjective complaints of pain, 
with few objective clinical findings consistent with 
significant pathology.  As discussed above, the Board places 
greater weight of probative value on the objective clinical 
findings than it does on the veteran's self-reports, 
particularly in light of evidence which is suggestive of 
exaggeration of symptomatology, presumably for financial 
gain.  The Board does not mean to imply that there is no 
right hip symptomatology present; the medical records 
document such:  "although the veteran was not felt to be 
putting all of his effort into the examination and at times 
he was felt to be exaggerating his symptoms, he certainly has 
some degree of decreased range of motion in the right hip".  
However, based on the objective medical findings, discussed 
above, the objectively identified pathology [pain and some 
decreased range of motion] is, in the estimation of the 
Board, moderate at most.  A 40 percent disability rating is 
therefore denied. 

With respect to disability ratings higher than 40 percent, 
Diagnostic Code 5255 indicates that impairment of the femur 
is rated 60 percent disabling with a fracture of the surgical 
neck of the femur, with a false joint.  A 60 percent rating 
is also assigned for a fracture of the shaft or anatomical 
neck of the femur, with nonunion, without loose motion, and 
weightbearing preserved with the aid of a brace.  An 80 
percent rating is assigned for a fracture of the shaft or 
anatomical neck of the femur, with nonunion, with loose 
motion (spiral or oblique fracture).  None of this pathology 
has ever been demonstrated, and the veteran himself does not 
contend that such exists.

The Board observes that the fracture is shown to have been 
healed, as evidenced by radiographic findings, and no 
competent medical examiner has indicated otherwise.  None of 
the criteria for the assignment of a 60 percent or greater 
disability rating have been met.

In summary, the most recent objective medical evidence shows 
that the veteran's right hip disability has resulted in 
subjective pain and decreased range of motion, but strength 
measured at 5/5, no limited function on standing and walking, 
no fatigue, no weakness, no lack of endurance and no 
instability.  Although previous findings include some 
limitation of function due to prolonged standing and walking, 
strength measured at 4/5 and some weakness and instability of 
the right hip, even considering such evidence, there is 
nothing that would lead the Board to conclude that the 
symptomatology attributable to the veteran's right hip 
disability is productive of, or approximates, marked 
impairment.  The Board finds that the evidence presented most 
closely approximates moderate hip disability, reflective of a 
20 percent evaluation.

DeLuca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2002).  See DeLuca, supra.  The Board notes 
that the August 2000 VA examiner found that the veteran's 
range of motion was limited by fatigue, weakness and lack of 
endurance, with weakness being the dominant symptom.  
However, that examiner did not note any additional limitation 
beyond what was reported in the range of motion findings.  
Further, the more recent October 2001 examination found no 
weakness, instability, fatigue or lack of endurance.  Pain 
was noted at the extremes of ranges of motion.  This appears 
to be consistent with the August 2000 results, in that there 
is no additional impairment noted beyond the ranges of motion 
measured.  

The Board finds that the evidence is not suggestive of 
manifestations of left hip disability which would allow for 
the assignment of additional disability under 38 C.F.R. 
§§ 4.40 and 4.45 (2002).  Accordingly, the Board finds that a 
higher disability evaluation on the basis of additional 
functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45 and 
4.59 is not warranted.

Extraschedular rating

The June 2001 SOC provided the veteran with a copy of 38 
C.F.R. § 3.321(b) pertaining to extraschedular ratings.  That 
regulation provides that exceptional or unusual cases are to 
be referred to VA Central Office.  However, the RO did not, 
in fact, apply 38 C.F.R. § 3.321(b) to this issue.

The Board has no authority to consider an extraschedular 
rating in the first instance. See VAOPGCPREC 6-96; see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) [the Board may 
affirm a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)].  
In the absence of RO consideration of the matter of 
extraschedular ratings, the Board will not address the 
matter.  If the veteran wishes the RO to consider an 
extraschedular rating in the first instance, he is free to 
accomplish this by contacting the RO and identifying any 
exceptional or unusual aspect of either of his disability.


ORDER

A rating higher than 20 percent for the veteran's service 
connected right hip disability is denied.





CONTINUED ON NEXT PAGE



REMAND

2.  Entitlement to an increased rating for service connected 
low back disability, currently evaluated as 10 percent 
disabling.

3.  Whether reduction of the originally assigned 20 percent 
rating for service-connected low back disability to the 
currently assigned level of 10 percent was proper.

4.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).

Factual background

The veteran filed a claim for TDIU in May 2001.  In a 
February 2002 rating decision, the RO denied the claim.  In 
the same decision, the disability rating assigned the 
veteran's low back disability was reduced from 20 percent to 
10 percent.  The veteran disagreed with the February 2002 
rating decision as to both issues, in June 2002.  Since that 
time an SOC has not been issued which addresses these issues.

Analysis

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances where a notice of disagreement is 
filed, but an SOC has not been issued, the Board must remand 
the claim to the RO to direct that an SOC be issued.  The 
issues of whether reduction of the originally assigned 20 
percent rating for service-connected low back disability to 
the currently assigned level of 10 percent was proper and 
entitlement to TDIU are therefore REMANDED for the following 
action.

The RO should issue a SOC pertaining to 
the issues of (1) whether reduction of 
the originally assigned 20 percent rating 
for service-connected low back disability 
to the currently assigned level of 10 
percent was proper; and (2) entitlement 
to TDIU.  The veteran should be provided 
with appropriate notice of appellate 
rights.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board additionally finds that the claim of entitlement to 
an increased disability rating for the veteran's low back 
disability is inextricably intertwined with the separate 
claim for restoration of the 20 percent rating.  The Court 
has held that the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate litigation.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  





CONTINUED ON NEXT PAGE

Accordingly, the Board defers any action on the appealed 
issue of entitlement to an increased rating for the service 
connected low back disability, including consideration of 
staged ratings under Fenderson v. West, 12 Vet. App. 119 
(1999) pending issuance of a SOC on the issue of whether 
reduction of the 20 percent rating for the service connected 
low back disability was proper.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



